Title: The Secret Committee to Richard Harrison, 3 June 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Harrison, Richard


Sir
Philada. June 3d. 1776
We have already wrote you of this date by the Sloop Peggy Capt. Patton and directed how you shou’d apply the Net proceeds of that Cargo unless you received other Orders from us.
But shou’d you receive this letter in time it will be delivered you by a Young Gentleman who will be Authorized by another Committee of Congress to receive and dispose of the Net proceeds of said Cargo, Therefore we hereby Authorize and direct you to pay the said Net proceeds to such person and in such manner as may be ordered by Benjn. Harrison Benjn. Franklin, John Jay, Thos. Johnston junr. John Dickinson and Robert Morris Esquires or any three of them and also to comply with their orders respecting the dispatch of the Sloop but if this letter does not arrive in time you will of Consequence follow the directions we have given. Sir Your humble Servants. 
Thos M: KeanJosiah BartlettJoseph HewesRobt MorrisB FranklinRichard Henry Lee
Mr. Richd Harrison
